     Case 3:13-cr-04514-BEN Document 688 Filed 04/16/21 PageID.6321 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 3:13-cr-04514-BEN-9
12                                     Plaintiff,
                                                        ORDER TO ANSWER
13   v.
14   RACHEL RUVALCABA-MORALES
15                                  Defendant.
16
17         Movant Rachel Ruvalcaba-Morales, represented by her counsel, R. Deke Falls,
18   Esq., has filed a Motion for Compassionate Release pursuant to 18 U.S.C. §
19   3582(c)(1)(A). ECF No. 684.
20         The United States of America shall file an answer or other responsive pleading to
21   the motion no later than May 21, 2021.
22         IT IS SO ORDERED.
23
     Date: April 16, 2021                           __________________________________
24
                                                    HON. ROGER T. BENITEZ
25                                                  United States District Judge
26
27
28
                                                    1
                                                                                3:13-cr-04514-BEN
